              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION

MARY FLYNN, PETER FLYNN,               2:18-CV-12187-TGB

              Plaintiffs,


    vs.
                                         HONORABLE
CITY OF LINCOLN PARK,                 TERRENCE G. BERG

              Defendant.



                              JUDGMENT

     For the reasons stated in the Opinion and Order entered on
January 21, 2020, judgment is entered in favor of defendant and
against plaintiff and the case is DISMISSED.

                                  DAVID WEAVER
                                  CLERK OF COURT
    Dated: January 21, 2020       By: s/A. Chubb_____________
                                  Deputy Clerk

APPROVED:
/s/Terrence G. Berg
TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
